United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1552
                        ___________________________

                                Trenisha Webster

                                      Plaintiff - Appellee

                                        v.

Jennifer Westlake, Individually and in capacity of a law enforcement officer; Lori
  Kelly, Individually and in capacity of a law enforcement officer; City of Des
                                  Moines, Iowa

                                   Defendants - Appellants
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                           Submitted: March 16, 2022
                              Filed: July 27, 2022
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

KOBES, Circuit Judge.

      Des Moines detectives arrested Trenisha Webster on her porch after she
refused to comply with their requests to check on her daughter’s welfare. Webster
sued them under 42 U.S.C. § 1983 and Iowa tort law. The district court 1 granted
summary judgment to Webster on her § 1983 claim and denied qualified immunity
to the detectives. They appeal; we affirm.

                                         I.

       School officials contacted the Iowa Department of Human Services after a
school nurse found marks, abrasions, and bruising on seven-year-old L.B.’s legs.
L.B. explained that her father, Robert Rushing, caused the injuries when he
disciplined her with a belt after she got in trouble at school. L.B. said that her
mother, Trenisha Webster, is usually in charge of punishment, but that night Rushing
took over because Webster was feeling sick. DHS opened a child abuse
investigation and assigned it to Melissa Krug, a social worker. Krug interviewed
L.B. at school and took several photographs. Then she went to speak with Webster.
Webster refused to talk to Krug, allow her inside the house, or let her check on her
two children. Afterwards, Krug’s supervisor told her to return to Webster’s house
with police. Krug came back later that day with four law enforcement officials: two
Des Moines police officers and two detectives from the family conflict unit, Jennifer
Westlake and Lori Kelly.

      The entire exchange between Webster and the detectives was captured by
body camera.2 When Webster answered the door, Detective Westlake confronted
her with pictures of L.B. Webster denied that they depicted injuries, instead calling
them “a marking of a punishment.” Webster v. Westlake, No. 4:19-CV-00302-RP-
HCA, 2021 WL 3566432, at *2 (S.D. Iowa Feb. 24, 2021). She also disagreed that
the marks were evidence of excessive punishment. When Westlake asked to see
L.B., Webster said that she was “fine” and “with me.” Id. at *2, *4. Westlake

      1
         The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
       2
         A complete transcript was included in the district court’s summary judgment
order. Webster v. Westlake, No. 4:19-CV-00302-RP-HCA, 2021 WL 3566432, at
*2–*5 (S.D. Iowa Feb. 24, 2021).
                                         -2-
explained that she needed to check on L.B. and form a safety plan with the parents.
Webster said Westlake could come inside and discuss the incident at her dinner table,
but she insisted that the other officers remain outside because she didn’t trust DHS.
Westlake declined and asked Webster, Rushing, and the kids to come to the police
station instead. After about six minutes of arguing in circles, Westlake arrested
Webster for “interference in [her] investigation.” Id. at *4. Webster was charged
with interference with official acts the next day. The charges were later dismissed
with prejudice.

       Webster sued Westlake and Kelly under 42 U.S.C. § 1983 for violating her
Fourth Amendment rights and for false arrest and abuse of process under Iowa law.
She also sued the City of Des Moines on a theory of respondeat superior. Each
party filed a motion for summary judgment. The district court denied summary
judgment to the defendants and denied qualified immunity to Westlake and Kelly.
It granted summary judgment to Webster on the merits of her Fourth Amendment
and false arrest claims. The court then set a trial to determine Webster’s damages
on those claims, and resolve the merits of the abuse of process claim against the
detectives and the City’s respondeat superior liability. The defendants filed an
interlocutory appeal challenging the district court’s summary judgment order and
denial of qualified immunity.

                                          II.

       First, we address our jurisdiction. The defendants urge us to review the
district court’s decision to deny summary judgment on all four of Webster’s claims.
But our limited interlocutory jurisdiction does not reach so far. Generally, a district
court’s denial of summary judgment is not appealable. See Acton v. City of
Columbia, 436 F.3d 969, 973 (8th Cir. 2006). But when a district court denies
qualified immunity, that decision is immediately appealable. Hoyland v.
McMenomy, 869 F.3d 644, 651 (8th Cir. 2017). Interlocutory review of a denial of
qualified immunity doesn’t extend to other issues unless they are “inextricably
intertwined” with the qualified immunity defense. White v. McKinley, 519 F.3d 806,
                                         -3-
815 (8th Cir. 2008) (quotation omitted). When a ruling on the merits of qualified
immunity also resolves pendent claims, those issues are “inextricably intertwined”
with qualified immunity; the issues are not inextricably intertwined if resolving each
requires an “entirely different analysis.” Id.

       “[A]n appellant must prove that necessary preconditions to the exercise of
appellate jurisdiction . . . have been fulfilled.” Porchia v. Norris, 251 F.3d 1196,
1198 (8th Cir. 2001); see also V S Ltd. P’ship v. Dep’t of Hous. & Urb. Dev., 235
F.3d 1109, 1112 (8th Cir. 2000) (“The burden of proving subject matter jurisdiction
falls on the plaintiff.” (citation omitted)). Although the defendants ask us to extend
our interlocutory review to the district court’s rulings on false arrest, abuse of
process, and respondeat superior, they failed to explain how those issues are
inextricably intertwined with qualified immunity.3 As a result, they did not meet
their burden to show appellate jurisdiction, and we will limit our review to qualified
immunity.

                                          III.

       State officials are entitled to qualified immunity in § 1983 lawsuits unless they
violated a federal “statutory or constitutional right that was clearly established at the
time.” City & Cnty. of S.F. v. Sheehan, 575 U.S. 600, 611 (2015) (quotation
omitted). To decide whether an official is entitled to qualified immunity, we conduct
a two-step inquiry: (1) whether the facts, viewed in the light most favorable to the
plaintiff, demonstrate a constitutional or statutory deprivation; and (2) whether the
right was clearly established at the time. Solomon v. Petray, 795 F.3d 777, 786 (8th



      3
       Although there may be state-law immunities implicated by the district court’s
denial of summary judgment on Webster’s state-law claims, the detectives’ notice
of appeal specifies that they are appealing only the qualified-immunity
determination. For this reason, any state-law immunities, and the claims that go with
them, are not before us. See Shannon v. Koehler, 616 F.3d 855, 865 n.7 (8th Cir.
2010).
                                         -4-
Cir. 2015). We may decide which step to address first. Morgan v. Robinson, 920
F.3d 521, 523 (8th Cir. 2019) (en banc).

       “We review a district court’s qualified immunity determination on summary
judgment de novo, viewing the record in the light most favorable to [the plaintiff]
and drawing all reasonable inferences in [her] favor.” Hoyland, 869 F.3d at 648
(citation omitted). We “accept as true the facts that the district court found were
adequately supported, as well as the facts the district court likely assumed.” Id. at
648–49 (citation omitted) (cleaned up). When reviewing qualified immunity, “we
can consider [only] the legal question whether, in view of the facts that the district
court deemed sufficiently supported for summary judgment purposes, the individual
defendants’ conduct was objectively reasonable given their knowledge and the
clearly established law.” Id. at 651 (citation omitted).

                                           A.

       The district court found that the detectives violated Webster’s Fourth
Amendment right to be free from unreasonable seizure. The Fourth Amendment
protects the “right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. A
warrantless arrest violates the Fourth Amendment unless it is supported by probable
cause. See Borgman v. Kedley, 646 F.3d 518, 522–23 (8th Cir. 2011). Probable
cause exists when the totality of circumstances at the time of arrest would lead a
reasonable person to think the defendant committed or is committing a crime. Ulrich
v. Pope Cnty., 715 F.3d 1054, 1059 (8th Cir. 2013).

      The detectives arrested Webster for interference with official acts. “A person
commits interference with official acts when the person knowingly resists or
obstructs anyone known by the person to be a peace officer . . . in the performance
of any act which is within the scope of the lawful duty or authority of that officer.”
Iowa Code § 719.1(1)(a). To “resist” means to engage in opposition with the officer,
using actual or constructive force, such that it is “reasonably necessary for the officer
                                          -5-
to use force to carry out his duty.” State v. Donner, 243 N.W.2d 850, 854 (Iowa
1976). To “[o]bstruct is broader than [to] resist and includes putting obstacles in the
path of officers completing their duties.” State v. Sullivan, 764 N.W.2d 783, 783
(Iowa Ct. App. 2009) (unpublished). Section 719.1(1)(a) requires “active
interference”—mere objection or failure to cooperate with officers is not enough.
State v. Smithson, 594 N.W.2d 1, 2 (Iowa 1999). Physical force, however, is not
required. Donner, 243 N.W.2d at 854.

      The defendants argue that Iowa Code § 232.71B(3)(a) gives the detectives a
lawful duty to ensure L.B.’s welfare and that it doesn’t allow a parent to deny them
access to the child. That provision states:

      The [D]epartment [of Human Services] shall apply protocols . . . to
      prioritize the actions taken in response to a child abuse assessment and
      shall work jointly with child protection assistance teams and law
      enforcement agencies in performing assessment and investigative
      processes for child abuse assessments in which a criminal act harming
      a child is alleged. The county attorney and appropriate law
      enforcement agencies shall also take any other lawful action which may
      be necessary or advisable for the protection of the child.

§ 232.71B(3)(a). Because Webster refused to let the detectives see L.B.—either on
the porch or in the house—they suggest that Webster knowingly prevented them
from performing their duty, giving them probable cause to arrest her for interference
with official acts.

       We disagree. Iowa Code § 232.71B(3)(a) imposes a duty on law enforcement
to support the DHS and ensure child safety. It does not, however, impose any
obligation on citizens. Nor does it abrogate a citizen’s constitutional protections.
Moreover, § 232.71B(3)(a) only allows law enforcement to take lawful actions to
protect a child. So—and this almost goes without saying—the acts that officers can
take to fulfill their duty are bound by the Constitution. This is not to say that law
                                         -6-
enforcement has no options. Court orders—such as warrants or removal orders—
are lawful constitutional options.

       Here, two key constitutional protections were at play. First, the Fourth
Amendment prohibits law enforcement from entering a home without a warrant,
absent a recognized exigency or exception. 4 Payton v. New York, 445 U.S. 573,
589–90 (1980). And “the Due Process Clause of the Fourteenth Amendment
protects the fundamental right of parents to make decisions concerning the care,
custody, and control of their children.” Troxel v. Granville, 530 U.S. 57, 66 (2000);
see also K.D. v. Cnty. of Crow Wing, 434 F.3d 1051, 1056 (8th Cir. 2006), abrogated
on other grounds by Pearson v. Callahan, 555 U.S. 223, 236 (2009) (describing the
“extremely limited” exigent circumstances in which a child can be removed from a
parent’s custody without a court order). When law enforcement arrived at Webster’s
house, L.B. was inside. The detectives could have pursued a warrant, or looked for
an exigency or exception to the warrant requirement authorizing entry into the home.
Or they could have sought a removal order compelling Webster to produce L.B. But
they did none of these, which means they could not lawfully enter the home without
Webster’s consent, nor force her to take any specific action with respect to L.B.

       As a result, there were only two lawful ways the detectives could check on
L.B.’s welfare: (1) convince Webster to bring L.B. outside or (2) obtain Webster’s
consent to enter her home. Either way, they needed Webster’s cooperation. She
declined, but she did not physically impede the detectives or set up additional
obstacles between them and L.B. She simply refused to comply with the officer’s
request to remove the obstacle already in existence—the constitutionally protected
barrier of her home—which was nothing more than a failure to cooperate. Because
passive failure to cooperate with law enforcement is not by itself resistance or
obstruction under § 719.1(1)(a), see Smithson, 594 N.W.2d at 3, the detectives did
not have probable cause to arrest Webster for interference with official acts. And
because the arrest was both warrantless and unsupported by probable cause, the


      4
          No such exception is argued here.
                                          -7-
detectives violated Webster’s Fourth Amendment right to be free from unreasonable
seizures.

                                         B.

       Although the detectives violated Webster’s Fourth Amendment rights, they
are entitled to qualified immunity if the right was not clearly established on October
16, 2018. Pearson, 555 U.S. at 244. “It is clearly established that a warrantless
arrest, unsupported by probable cause, violates the Fourth Amendment.” Baribeau
v. City of Minneapolis, 596 F.3d 465, 478 (8th Cir. 2010) (per curiam). Further,
citizens enjoy the right to refuse or terminate voluntary encounters with police. See
United States v. Mendenhall, 446 U.S. 544, 553 (1980) (“Police officers enjoy the
liberty (again, possessed by every citizen) to address questions to other persons,
although ordinarily the person addressed has an equal right to ignore his interrogator
and walk away.” (quoting Terry v. Ohio, 392 U.S. 1, 31, 32–33 (1968) (Harlan, J.
concurring) (cleaned up)).

       However, the detectives would be entitled to qualified immunity if they had
“arguable probable cause” to arrest Webster for interference with official acts.
Baribeau, 596 F.3d at 478. “Arguable probable cause exists even where an officer
mistakenly arrests a suspect believing it is based in probable cause if the mistake is
objectively reasonable.” Borgman, 646 F.3d at 523 (quotation omitted). “[T]he
existence of probable cause or arguable probable cause depends on the viewpoint of
an objectively reasonable officer, not the viewpoint of the particular arresting
officer.” Ulrich, 715 F.3d at 1060 (citation omitted).

      We think the detectives lacked arguable probable cause to arrest Webster.
They thought they had probable cause because of a mistake of law—that Webster’s
actions legally classified as resistance or obstruction under § 719.1(1)(a). But that
mistake was not objectively reasonable. See United States v. Martin, 411 F.3d 998,
1001 (8th Cir. 2005) (“[O]fficers have an obligation to understand the laws that they
are entrusted with enforcing, at least to a level that is objectively reasonable.”),
                                         -8-
abrogation on other grounds recognized by United States v. Cox, 992 F.3d 706, 709
(8th Cir. 2021). As discussed above, Iowa case law from 1999 on establishes that
mere failure to cooperate with an officer’s requests does not violate § 719.1(1)(a).
Smithson, 594 N.W.2d at 3; see also, e.g., State v. Betts, 885 N.W.2d 217, 217 (Iowa
Ct. App. 2016) (unpublished); State v. Carey, 852 N.W.2d 20, 20 (Iowa Ct. App.
2014) (unpublished). Both Westlake and Kelly testified that their detective’s
training included the relevant case law interpreting § 719.1(1)(a). A reasonable
officer in the detectives’ position would have known that Webster’s passive refusal
to cooperate was not interference with an official act and did not create probable
cause for arrest. As a result, the detectives lacked even arguable probable cause.

      Nonetheless, qualified immunity may apply if there was probable cause or
arguable probable cause to arrest Webster for any crime at the time of the arrest.
Devenpeck v. Alford, 543 U.S. 146, 153 (2004). The only other potential offense at
the time of arrest was child endangerment.5 As relevant here, the Iowa child
endangerment statute makes it an offense if a parent:

      By an intentional act or series of intentional acts, uses unreasonable
      force, torture or cruelty that results in bodily injury, or that is intended
      to cause serious injury.

      By an intentional act or series of intentional acts, evidences
      unreasonable force, torture or cruelty which causes substantial mental
      or emotional harm to a child or minor.

Iowa Code § 726.6(1)(b), (c). Although the detectives may have had probable cause
to arrest Rushing for this offense, that probable cause or arguable probable cause did
not extend to Webster. L.B. told school officials that Webster sometimes hits her
with a belt. But L.B. didn’t speak to the amount of force her mother used or whether

      5
       The detectives did not identify any other possible offenses. To the extent
there may have been probable cause of another offense, that argument is waived.
Bough v. Berryhill, 681 F. App’x 561, 561 n.3 (8th Cir. 2017) (per curiam).
                                        -9-
injuries resulted. Her visible injuries, she said, were all caused by Rushing. So the
“totality of facts” did not justify a prudent person in believing that Webster both
used unreasonable force and caused bodily, mental, or emotional harm to L.B. See
Stoner v. Watlingten, 735 F.3d 799, 803 (8th Cir. 2013).

       Because the detectives did not have arguable probable cause to arrest Webster
for interference with official acts, and they likewise didn’t have arguable or actual
probable cause to arrest her for another offense, her Fourth Amendment right to be
free from warrantless arrests under these circumstances was clearly established on
October 16, 2018. And because the detectives subjected Webster to a warrantless
arrest that was unsupported by probable cause, they violated her clearly established
rights. The detectives are not entitled to qualified immunity.

                                        IV.

      For the foregoing reasons, we affirm.
                      ______________________________




                                        -10-